Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1050
                     Lower Tribunal No. 64B8ER22-3
                          ________________


                     Sergio Alvarez, M.D., et al.,
                                 Petitioners,

                                     vs.

       Florida Department of Health, Board of Medicine,
                                Respondent.


     A Case of Original Jurisdiction – Petition for Review.

    Bruce S. Rogow, P.A., and Tara A. Campion (Boca Raton); Bruce S.
Rogow, P.A., and Bruce S. Rogow (Cedar Mountain, NC), for petitioners.

      Marlene K. Stern, Senior Assistant Attorney General, and Donna
Canzano McNulty, Special Counsel, and Edward A. Tellechea, Bureau
Chief,    Administrative  Law     (Tallahassee),    for    respondent.

Before LOGUE, HENDON, and GORDO, JJ.

     LOGUE, J.
      Petitioners are seven Board Certified plastic surgeons living and

practicing in Miami-Dade County, Florida, who perform gluteal fat grafting

procedures, and “Surgeons for Safety, Inc.,” a non-profit corporation

representing plastic surgeons in the State of Florida. Petitioners challenge

the Florida Department of Health, Board of Medicine’s June 14, 2022

Emergency Rule 64B8ER22 which, for the next ninety days, limits gluteal fat

grafting office procedures to three per day, and requires the use of

ultrasound guidance in performing the procedure. Gluteal fat grafting

involves the transfer of fat from one part of the body to another for cosmetic

purposes. It is used, for example, in the procedure popularly known as a

“Brazilian Butt Lift.”

      Emergency rules are authorized under section 120.54(4), Florida

Statutes, and are required to contain “the specific facts and reasons for

finding an immediate danger to the public health, safety, or welfare and [the

agency’s] reasons for concluding that the procedure used is fair under the

circumstances.” Immediate review of such rules is authorized by section

120.68(1)(b), Florida Statutes. Such review is limited to the four corners of

the emergency rule. Ass’n of Homes and Svcs. for Aging, Inc. v. Agency for

Health Care Admn., 252 So. 3d 313, 316 (Fla. 1st DCA 2018).




                                      2
      Looking at the four corners of the rule, the stated purpose of the rule is

to address the fact that “a higher mortality rate [is] associated with gluteal fat

grafting than with any other aesthetic surgical procedure.” There have been

“ten (10) verified deaths related to gluteal fat grafting in the 36 months [prior

to the adoption of the emergency rule].” Florida Department of Health, Notice

of Emergency Rule 64B8ER22-3 “Standard of Care for Office Surgery (June

14, 2022). The procedures are “commonly performed in office surgery

facilities” and there continues to be “an unacceptable number of fatalities

related to gluteal fat grafting procedures performed in Florida’s office surgery

facilities.” Id. The mortalities trace back to the accidental injection of fat below

the superficial gluteal fascia. Id. In promulgating the rule, the Board adopted

recommendations made by national organizations of medical professionals

involved in cosmetic surgery. Id. Using ultrasound to guide the injection of

the fat is intended to help the surgeon avoid accidently crossing the fascia

when injecting fat. Id. The limitations on three procedures per day is intended

to avoid fatigue as the procedures take three hours with an additional one

hour required to turn around the operating room. Id.

      The Petitioners question whether the number of mortalities constitute

a sufficient emergency, where there has been no attempt to quantify the total

number of procedures. We do not believe we are in a position to second


                                         3
guess the Board of Medicine’s judgment concerning the number of

acceptable deaths involved in purely elective cosmetic surgeries. In addition,

the rule contains plausible and rational statements for the requirement it

imposes. Given the limited nature of our review, we are required to deny the

petition.




                                      4